DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              A.D., the mother,
                                 Appellant,

                                     v.

          DEPARTMENT OF CHILDREN AND FAMILIES and
                GUARDIAN AD LITEM PROGRAM,
                         Appellees.

                               No. 4D17-1918

                           [August 21, 2017]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Michael C. Heisey, Judge; L.T. Case No. 562017-DP-000073
A.

  Antony P. Ryan, Regional Counsel, and Richard G. Bartmon, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel,
West Palm Beach, for appellant.

   Kelley Schaeffer of the Department of Children & Families Children’s
Legal Services, Bradenton, for appellee Department of Children and
Families.

  Thomasina Moore, Guardian ad Litem Program, Sanford, for appellee
Guardian ad Litem Program.

PER CURIAM.

   Affirmed.

CONNER, FORST and KLINGENSMITH, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.